DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shell (US 2006/0219842 A1) in view of Feher (US 2006/0137358 A1) and Bell (US 20030029173 A1).
Regarding claim 1, Shell teaches, an aircraft [abstract (lines: 1-3)] comprising: ductwork [paragraph [0022] (lines: 3-6)] including: a cabin recirculation vent disposed to draw air from an aircraft cabin [paragraph [0022] (lines: 3-6)]; a riser defining a return conduit disposed to convey air from the cabin recirculation vent to the cabin [recirculation duct, paragraph [0022] (lines: 11-15), item 34 of figure 2], an exhaust defining an exhaust conduit [item 26 of figure 2] joined with the ductwork disposed to expel air from the cabin recirculation vent offboard the aircraft [paragraph [0022] (lines: 11-15)].


Feher teaches, a thermoelectric heat pump [thermoelectric device, item 80 of figure 3] having a first side and a second side [base plate, item 85 of figure 3], the first side in thermal contact with the return conduit [cool side, item 86 of figure 3] that transfers heat to the second side upon application of an electrical input [paragraph [0043] (lines: 8-10)], the second side [warm side, item 87 of figure 3] is in thermal contact with the exhaust conduit and transfers heat to the exhaust conduit [paragraph [0008] (lines: 11-16)], the cabin recirculation vent [housing, item 52 of figure 3] is divided by the thermoelectric heat pump defining a riser vent portion [cool side, item 86 of figure 3] associated with the riser and an exhaust vent portion [warm side, item 87 of figure3] associated with the exhaust.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Shell to incorporate the teachings of Feher and place the thermoelectric heat pump to divide the recirculation vent into a riser vent portion and an exhaust vent portion at the position where the exhaust conduit splits from the ductwork [figure 2 of Shell] and maintain thermal contact between the return conduit and the first side and the exhaust conduit and the second side of the thermoelectric heat pump. Doing so would allow recirculated air to be cooled and for heat to be disposed-off to the exhaust conduit [Feher, paragraph [0008] (lines: 11-16)].

	Bell teaches, wherein the thermoelectric heat pump [thermoelectric device, item 102 of figure 1] is controlled [user controls, item 106 of figure 1] to transfer heat from the first side to the second side, or vice versa, to respectively cool or warm air that is directed to the cabin [paragraph [0029] (lines: 1-6)] responsive to an environmental temperature associated with the cabin recirculation vent being above or below a selected temperature threshold [paragraph [0029] (lines: 6-10)].
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the thermoelectric device of Feher to either heat or cool the air directed back to the cabin by controlling the temperature. Doing so would allow the user to have control over the ambient environment conditions [Bell, abstract (lines 1-4)]. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shell (US 2006/0219842 A1) in view of Feher (US 2006/0137358 A1) and Bell (US 20030029173 A1) as applied to claim 1 above, and further in view of Horstman (US 4742760 A1).
Regarding claim 2, Shell further teaches, an overhead outlet vent connected to the junction disposed to expel air into a cabin [distribution duct, item 50 of figure 2, paragraph [0022] (lines 30-36)].
However, Shell in view of Feher and Bell don’t teach, ductwork includes a fresh air intake disposed to draw air from offboard the aircraft or a junction configured to join the riser and the fresh air intake. 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Shell to incorporate the teachings of Horstman and configured a junction or a mixer at the air intake and the return conduit area of intersection. Doing so would provide fresh air supply to the cabin [Horstman, column 4 (lines: 15-19)].

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shell (US 2006/0219842 A1) in view of Feher (US 2006/0137358 A1) and Bell (US 20030029173 A1) as applied to claim 1 above, and further in view of La Montagna (US 2020/0086996 A1).
Regarding claim 5, Shell in view of Feher and Bell don’t teach, the thermoelectric heat pump is disposed on a dado panel.
La Montagna teaches, the thermoelectric heat pump is disposed on a dado panel [paragraph [0036] (lines: 5-9)]. MPEP 2143(e) teaches, “Obvious to try” –Choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. La Montagna teaches that “The thermoelectric devices can be mounted in the passenger seats and surrounding furniture in a manner that allows efficient heat transfer between (i.e., to and from) occupants of the passenger seats and surfaces of the passenger seats and/or surrounding furniture including the thermoelectric devices using the principles of conduction and radiation”. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Shell to incorporate the teachings of La Montagna to include the thermoelectric device in the lower part of the sidewall [dado panel]. Doing so would increase the efficiency of heat transfer of the recirculation system as it is known that the lower part of the cabin is 

Regarding claim 10, Shell in view of Feher and Bell don’t teach, the second side is configured to sandwich a semiconductor with the first side forming a current path through the first side, the semiconductor, and the second side.
La Montagna teaches, the second side is configured to sandwich a semiconductor with the first side forming a current path through the first side, the semiconductor, and the second side [paragraph [0084] (lines: 6-9)].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Shell to incorporate the teachings of La Montagna to sandwich a semiconductor between a first/top side and a second /bottom side. Doing so would improve the thermal conductivity of the thermoelectric heat pump/device [La Montagna, paragraph [0084] (lines: 6-9)].

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shell (US 2006/0219842 A1) in view of Feher (US 2006/0137358 A1) and Bell (US 20030029173 A1) as applied to claim 1 above, and further in view of Choi (US 2020/0295418 A1).
Regarding claim 6, Shell in view of Feher and Bell teach neither a switch operable to complete a circuit associated with the thermoelectric heat pump nor an operations controller having stored instructions operable upon execution to operate the switch to complete the circuit and cause the thermoelectric heat pump to transfer heat from the first side to the second side.
Choi teaches, a switch [switch, item 94 of figure 1] operable to complete a circuit associated with the thermoelectric heat pump [paragraph [0075], lines 6-8]. An operations controller [control unit, 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Shell and Feher to incorporate the teachings of Choi to supply the thermoelectric heat pump with a an operations controller and a switch. Doing so would allow the operation of the thermoelectric heat pump to be controlled via a switch which is operated via an operation controller [Choi, paragraph [0075] (lines: 6-8)].

Regarding claim 8, Shell in view of Feher and Bell don’t teach, an operations controller having stored instructions operable upon execution to operate a current controller associated with the thermoelectric heat pump such that a current output from the operations controller is increased based on a temperature sensor indication increase corresponding to the environmental temperature associated with the cabin recirculation vent.
Choi teaches, an operations controller [control unit, item 95 of figure 1] having stored instructions [paragraph [0075] (lines: 11-14)] operable upon execution to operate a current controller [switch, item 94 of figure 1] associated with the thermoelectric heat pump such that a current output from the operations controller is increased based on a temperature sensor [temperature sensor, item 92 of figure 1] indication increase corresponding to the environmental temperature associated with the cabin recirculation vent [paragraph [0079] (lines: 1-6)].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Shell and Feher to incorporate the teachings of Choi to supply the thermoelectric heat pump with an operations controller and a switch. Doing so would allow the operation of the thermoelectric heat pump to be controlled via a current controller which is operated .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shell (US 2006/0219842 A1) in view of Feher (US 2006/0137358 A1), Bell (US 20030029173 A1) and Choi (US 2020/0295418 A1) as applied to claim 6 above, and further in view of Reed (4364234).
Regarding claim 7, Shell in view of Feher, Bell and Choi don’t teach, the switch is operated responsive to a temperature sensor indication falling below the selected temperature threshold corresponding to the environmental temperature associated with the cabin recirculation vent.
Reed teaches, the switch is operated responsive to a temperature sensor indication falling below the selected temperature threshold corresponding to the environmental temperature associated with the cabin recirculation vent [abstract (lines: 7-18)]. MPEP 2143(c) teaches, use of known technique to improve similar devices (methods, or products) in the same way. The switch control that Choi is teaching is dedicated only to lower the temperature when the vehicle battery overheats. However, Reed’s switch control is used for either heating or cooling.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Shell, Feher and Choi to incorporate the teachings of Reed and utilize a switch device that can provide heating or cooling depending on the current need. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shell (US 2006/0219842 A1) in view of Feher (US 2006/0137358 A1) and Bell (US 20030029173 A1) as applied to claim 1 above, and further in view of Carden (US 2018/0281975 A1).
9, Shell in view of Feher and Bell don’t teach, a first window; and a second window; and at least a portion of the riser is disposed between the first window and the second window.
Carden teaches, a first window; and a second window; and at least a portion of the riser [item 202 of figure 5] is disposed between the first window and the second window [paragraph [0057] (lines: 10-13), figure 1]. Figure 5 shows the air distribution system 200 which includes sidewall riser ducts 202 which are spaced out from one another. Figure 1 shows the location of the air distribution system with respect to the windows.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Shell to incorporate the teachings of Carden to include at least a portion of the riser between a first and a second window. Doing so would ease the assembly of the ductwork so that windows don’t have to be removed during assembly [Carden, paragraph [0057] (lines: 10-13)].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shell (US 2006/0219842 A1) in view of Horstman (US 4742760 A1), Feher (US 2006/0137358 A1) and Bell (US 20030029173 A1).
Regarding claim 11, Shell teaches, an aircraft [abstract (lines: 1-3)], ductwork [paragraph [0022] (lines: 3-6)], a cabin recirculation vent disposed to draw air from an aircraft cabin [paragraph [0022] (lines: 3-6)]; a riser defining a return conduit disposed to convey air from the cabin recirculation vent and join the fresh air intake [recirculation duct, paragraph [0022] (lines: 11-15), item 34 of figure 2], an exhaust defining an exhaust conduit [item 26 of figure 2] joined with the ductwork disposed to expel air from the cabin recirculation vent offboard the aircraft [paragraph [0022] (lines: 11-15)].

Horstman teaches, a fresh air intake disposed to draw air from offboard the aircraft [column 4 (lines: 4-6)].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Shell to incorporate the teachings of Horstman and configured an air intake from offboard of the aircraft. Doing so would provide fresh air supply to the cabin [Horstman, column 4 (lines: 15-19)].
Feher teaches, a thermoelectric heat pump [thermoelectric device, item 80 of figure 3] having a first side and a second side [base plate, item 85 of figure 3], the first side in thermal contact with the return conduit [cool side, item 86 of figure 3] that transfers heat to the second side upon application of an electrical input [paragraph [0043] (lines: 8-10)], the second side [warm side, item 87 of figure 3] is in thermal contact with the exhaust conduit and transfers heat to the exhaust conduit [paragraph [0008] (lines: 11-16)], the cabin recirculation vent [housing, item 52 of figure 3] is divided by the thermoelectric heat pump defining a riser vent portion [cool side, item 86 of figure 3] associated with the riser and an exhaust vent portion [warm side, item 87 of figure3] associated with the exhaust.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Shell to incorporate the teachings of Feher and place the thermoelectric heat pump to divide the recirculation vent into a riser vent portion and an exhaust vent portion at the position where the exhaust conduit splits from the ductwork [figure 2 of Shell] and maintain thermal contact between the return conduit and the first side and the exhaust conduit and the second side of the thermoelectric heat pump. Doing so would allow recirculated air to be cooled and for heat to be disposed-off to the exhaust conduit [Feher, paragraph [0008] (lines: 11-16)].

	Bell teaches, wherein the thermoelectric heat pump [thermoelectric device, item 102 of figure 1] is controlled [user controls, item 106 of figure 1] to transfer heat from the first side to the second side, or vice versa, to respectively cool or warm air that is directed to the cabin [paragraph [0029] (lines: 1-6)] responsive to an environmental temperature associated with the cabin recirculation vent being above or below a selected temperature threshold [paragraph [0029] (lines: 6-10)].
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the thermoelectric device of Feher to either heat or cool the air directed back to the cabin by controlling the temperature. Doing so would allow the user to have control over the ambient environment conditions [Bell, abstract (lines 1-4)]. 

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shell (US 2006/0219842 A1) in view of Horstman (US 4742760 A1), Feher (US 2006/0137358 A1) and Bell (US 20030029173 A1) as applied to claim 11 above, and further in view of Choi (US 2020/0295418 A1).
Regarding claim 14, Shell in view of Horstman, Feher and Bell don’t teach neither a switch operable to complete a circuit associated with the thermoelectric heat pump nor an operations controller having stored instructions operable upon execution to operate the switch to complete the circuit and cause the thermoelectric heat pump to transfer heat from the first side to the second side.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Shell and Feher to incorporate the teachings of Choi to supply the thermoelectric heat pump with a an operations controller and a switch. Doing so would allow the operation of the thermoelectric heat pump to be controlled via a switch which is operated via an operation controller [Choi, paragraph [0075] (lines: 6-8)].

Regarding claim 16, Shell in view of Horstman, Feher and Bell don’t teach, an operations controller having stored instructions operable upon execution to operate a current controller associated with the thermoelectric heat pump such that a current output from the operations controller is increased based on a temperature sensor indication increase corresponding to the environmental temperature associated with the cabin recirculation vent.
Choi teaches, an operations controller [control unit, item 95 of figure 1] having stored instructions [paragraph [0075] (lines: 11-14)] operable upon execution to operate a current controller [switch, item 94 of figure 1] associated with the thermoelectric heat pump such that a current output from the operations controller is increased based on a temperature sensor [temperature sensor, item 92 of figure 1] indication increase corresponding to the environmental temperature associated with the cabin recirculation vent [paragraph [0079] (lines: 1-6)].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Shell and Feher to incorporate the teachings of Choi to supply .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shell (US 2006/0219842 A1) in view of Horstman (US 4742760 A1), Feher (US 2006/0137358 A1), Bell (US 20030029173 A1) and Choi (US 2020/0295418 A1) as applied to claim 14 above, and further in view of Reed (4364234).
Regarding claim 15, Shell in view of Horstman, Feher, Bell and Choi don’t teach, the switch is operated responsive to a temperature sensor indication falling below the selected temperature threshold corresponding to the environmental temperature associated with the cabin recirculation vent.
Reed teaches, the switch is operated responsive to a temperature sensor indication falling below the selected temperature threshold corresponding to the environmental temperature associated with the cabin recirculation vent [abstract (lines: 7-18)]. MPEP 2143(c) teaches, use of known technique to improve similar devices (methods, or products) in the same way. The switch control that Choi is teaching is dedicated only to lower the temperature when the vehicle battery overheats. However, Reed’s switch control is used for either heating or cooling.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Shell, Feher and Choi to incorporate the teachings of Reed and utilize a switch device that can provide heating or cooling depending on the current need. 

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shell (US 2006/0219842 A1) in view of Feher (US 2006/0137358 A1), Bell (US 20030029173 A1) and Reed (4364234).
17, Shell teaches, a method for controlling conditions in an aircraft cabin, the aircraft [abstract (lines: 1-3)] comprising: ductwork [paragraph [0022] (lines: 3-6)] including: a cabin recirculation vent disposed to draw air from an aircraft cabin [paragraph [0022] (lines: 3-6)]; a riser defining a return conduit disposed to convey air from the cabin recirculation vent to the cabin [recirculation duct, paragraph [0022] (lines: 11-15), item 34 of figure 2], an exhaust defining an exhaust conduit [item 26 of figure 2] joined with the ductwork disposed to expel air from the cabin recirculation vent offboard the aircraft [paragraph [0022] (lines: 11-15)].
However, Shell doesn’t teach, a thermoelectric heat pump having a first side and a second side, the first side in thermal contact with the return conduit that transfers heat to the second side upon application of an electrical input, the second side is in thermal contact with the exhaust conduit and transfers heat to the exhaust conduit, the cabin recirculation vent is divided by the thermoelectric heat pump defining a riser vent portion associated with the riser and an exhaust vent portion associated with the exhaust and wherein the thermoelectric heat pump is controlled to transfer heat from the first side to the second side, or vice versa, to respectively cool or warm air that is directed to the cabin responsive to an environmental temperature associated with the cabin recirculation vent being above or below a selected temperature threshold and the method comprising: receiving a temperature sensor indication corresponding to the environmental temperature associated with the cabin recirculation vent; and responsive to the temperature sensor indication falling below the selected temperature threshold, increasing current output of a current controller associated with the thermoelectric heat pump such that current flow through the thermoelectric heat pump causes the first side to warm air of a return conduit.
Feher teaches, a thermoelectric heat pump [thermoelectric device, item 80 of figure 3] having a first side and a second side [base plate, item 85 of figure 3], the first side in thermal contact with the return conduit [cool side, item 86 of figure 3] that transfers heat to the second side upon application of 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Shell to incorporate the teachings of Feher and place the thermoelectric heat pump to divide the recirculation vent into a riser vent portion and an exhaust vent portion at the position where the exhaust conduit splits from the ductwork [figure 2 of Shell] and maintain thermal contact between the return conduit and the first side and the exhaust conduit and the second side of the thermoelectric heat pump. Doing so would allow recirculated air to be cooled and for heat to be disposed-off to the exhaust conduit [Feher, paragraph [0008] (lines: 11-16)].
Note that, MPEP 2144.04 (IV)(A) states “In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.)”. The prior art of Feher is used to a passenger seat of a vehicle. Even though an aircraft cabin would have a larger space than a passenger seat, it would be obvious to one of ordinary skill in the art to scale up the thermoelectric device of Feher to withstand the aircraft environmental conditions.
	Bell teaches, wherein the thermoelectric heat pump [thermoelectric device, item 102 of figure 1] is controlled [user controls, item 106 of figure 1] to transfer heat from the first side to the second side, or vice versa, to respectively cool or warm air that is directed to the cabin [paragraph [0029] (lines: 1-6)] responsive to an environmental temperature associated with the cabin recirculation vent being above or below a selected temperature threshold [paragraph [0029] (lines: 6-10)].


	Reed teaches, the method comprising: receiving a temperature sensor [item 117 of figure 2A] indication corresponding to the environmental temperature [abstract (lines: 11-15)] associated with the cabin recirculation vent; and responsive to the temperature sensor indication falling below the selected temperature threshold, increasing current output of a current controller associated with the thermoelectric heat pump [abstract (lines: 15-18)] such that current flow through the thermoelectric heat pump causes the first side to warm air of a return conduit.
	Note that, it’s inherently understood that the change in the current direction corresponds to whether heating or cooling is performed when the environmental chamber’s temperature is below or above the threshold respectively.
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the ventilation system of Shell so that the thermoelectric heat pump would be responsive to the temperature sensor of Reed. Doing so would allow an automated control to the operation of the thermoelectric heat pump to control the environmental temperature of the cabin [Reed, abstract (lines: 1-7)].

Regarding claim 20, Shell doesn’t teach, the selected temperature threshold is received from user input associated with the cabin recirculation vent.
Reed teaches, the selected temperature threshold is received from user input [column 4 (lines: 20-27), items 51 and 52 of figure 4] associated with the cabin recirculation vent.
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shell (US 2006/0219842 A1) in view of Feher (US 2006/0137358 A1), Bell (US 20030029173 A1) and Reed (4364234) as applied to claim 17 above, and further in view of Choi (US 2020/0295418 A1).
Regarding claim 18, Shell in view of Feher, Bell and Reed don’t teach, the current controller is a switch.
Choi teaches, the current controller is a switch [switch, item 94 of figure 1, paragraph [0075] (lines: 6-8)]. MPEP 2143(b) teaches, Simple substitution of one known element for another to obtain predictable results. Reed teaches that relays are used for switch control of the current through the thermoelectric heat pump device [column 7 (lines: 66-68)]. Similarly, Choi uses a switch to switch on and off the current within the thermoelectric device. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to replace the relays that Reed is utilizing to control the current through the thermoelectric heat pump with the switch of Choi.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shell (US 2006/0219842 A1) in view of Feher (US 2006/0137358 A1), Bell (US 20030029173 A1) and Reed (4364234) as applied to claim 17 above, and further in view of Lukens (US 2015/0314666 A1).
Regarding claim 19, Shell in view ofFeher, Bell and Reed doesn’t teach, the temperature sensor indication is received over a wireless medium.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have applied the wireless connection between the temperature sensor and the control unit taught by Lukens instead of the electrical connection that Reed established, so that the control unit can be placed freely in any location [Lukens, paragraph [0011] (lines: 14-17)].

Response to Arguments
Applicant's arguments filed on 01/22/2021 have been fully considered but they are not persuasive.
The Applicant argues that there is no indication in the cited prior art of how one of ordinary skill in the art would modify shell to utilize the thermoelectric device of Feher. Note that, MPEP 2143(I)(A) states “Examples of rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results”. Therefore, placing the thermoelectric device of Feher at the position where the return conduit and exhaust conduit of Shell split from one another so that recycled air is cooled and heat can be disposed in an efficient manner [Feher, paragraph [0008] (lines: 11-16)] , would have been obvious to one of ordinary skill in the art. 
Moreover, the Applicant argues that there is no indication that modifying Shell’s system with the thermoelectric device of Feher could provide sufficient heating for an aircraft cargo compartment. Note that, MPEP 2144.04 (IV)(A) states “In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any questions regarding this communication or previous ones from the examiner should be directed to Omar Elraey whose telephone number is (571) 270-7864. The examiner can be normally reached on 9:00 AM – 5:00 PM.
If the examiner can’t be reached, the examiner’s supervisor Edelmira Bosques can be reached on (571) 270-5614.
Information regarding the application’s status may be obtained from the Patent Application Information Retrieval (PAIR) System. Information regarding published applications’ status may be obtained from either private PAIR or Public PAIR. Information regarding unpublished applications’ status may be obtained from Private PAIR only. For more information about the PAIR system, see http://pair-
/OMAR ELRAEY/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762